        Case 2:20-cv-02316-HLT-JPO Document 1 Filed 06/26/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

MELONY LUTZ,                                  )
                                              )
                       Plaintiff,             )
                                              )      Case No. 2:20-cv-2316
v.                                            )
                                              )      NOTICE OF REMOVAL OF
                                              )      CIVIL ACTION
                                              )
BIG BLUE HEALTHCARE, INC                      )
d/b/a RIVERBEND POST-ACUTE                    )
REHABILITATION , et al.,                      )
                 Defendants.                  )


TO:     The Clerk of the above-entitled court and
        all parties and their attorneys of record

        PLEASE TAKE NOTICE that defendants Big Blue Healthcare, Inc. d/b/a Riverbend

Post-Acute Rehabilitation, Little Blue Health Holdings, LLC, The Ensign Group, Inc., Ensign

Services, Inc. (formally known as “Ensign Facility Services, Inc.”), Ryan Leiker, and Gateway

Healthcare, Inc., pursuant to the provisions of 28 U.S.C. §§ 1331, 1441 and 1446, hereby remove

the above-captioned matter, from the District Court of Wyandotte County, Kansas to the United

States District Court for the District of Kansas. In support of their removal, defendants

respectfully state:

        1.      Plaintiff Melony Lutz filed his Petition on or about June 1, 2020 commencing an

action styled Melony Lutz v. Big Blue Healthcare d/b/a Riverbend Post-Acute Rehabilitation, et

al., Case No. 2020-CV-000330 in the District Court of Wyandotte County, Kansas. A true copy

of all process, pleadings, and orders obtained to date are attached hereto as Exhibit A.

        2.      Defendants were served on June 5, 2020, and as such, are timely filing this Notice

of Removal within thirty days of service of process as required by 28 U.S.C. § 1446(b).
       Case 2:20-cv-02316-HLT-JPO Document 1 Filed 06/26/20 Page 2 of 5




       3.      This Notice of Removal is filed pursuant to federal question jurisdiction.

       4.      Plaintiff brought this wrongful death action alleging professional negligence

against the Defendants for the breach of the applicable standard of care for its treatment, care and

their distribution, administration, or use of medical countermeasures related to the COVID-19

global pandemic and national public health emergency.

       5.      Pursuant to the Public Readiness and Emergency Preparedness Act, 42 U.S.C.A.

§§ 247d-6d, 247d-6e (West 2020) (hereinafter the "PREP Act") and Declaration Under the

Public Readiness and Emergency Preparedness Act for Medical Countermeasures Against

COVID-19, 85 Fed. Reg. 15198 (Mar. 17, 2020), amended by 85 Fed. Reg. 21012 (Apr. 15,

2020), (herein referred to as “the Declaration”), there is complete preemption of plaintiff’s

alleged causes of action as they are barred under the PREP Act and federal legislation. As such,

this Court has original jurisdiction pursuant to 28 U.S.C. § 1331.

       6.      The Public Readiness and Emergency Preparedness Act (the “PREP ACT”), 42

U.S.C. §§ 247d-6d, 247d-6e (2006) is a federal statute that applies specifically to health care

providers and professionals, such as Defendants, who prescribe, administer, or use such

countermeasures that are necessary to treat, diagnose, prevent or mitigate COVID-19.

       7.      The cause of action put forth in this matter pertains to the facility's treatment and

care of the decedent Barry Bradley during the COVID-19 global pandemic and national health

emergency, which forms the basis of the complete preemption and presents a federal question

under the PREP Act giving this Court original jurisdiction over Plaintiff’s claims.

       8.       This Court has original jurisdiction under 28 U.S.C. § 1331 over this Federal

cause of action, irrespective of the amount in controversy, and removal is proper under 28 U.S.C.

§ 1441(c).




                                                 2
        Case 2:20-cv-02316-HLT-JPO Document 1 Filed 06/26/20 Page 3 of 5




        9.     A true copy of the Notice of Removal is being concurrently filed with the Clerk of

the District Court of Wyandotte County, Kansas, as provided by law, and will be concurrently

served upon all parties.

        WHEREFORE, defendants Big Blue Healthcare, Inc. d/b/a Riverbend Post-Acute

Rehabilitation, Little Blue Health Holdings, LLC, The Ensign Group, Inc., Ensign Services, Inc.,

Ryan Leiker, and Gateway Healthcare, Inc., respectfully request that this action be removed to

the United States District Court for the District of Kansas, pursuant to 28 U.S.C. §§ 1331 and

1441.

        Dated this 26th day of June, 2020.




                                                3
Case 2:20-cv-02316-HLT-JPO Document 1 Filed 06/26/20 Page 4 of 5




                             Respectfully submitted,


                             /s/ BK Christopher
                             BK Christopher                     KS #16387
                             bchristopher@hab-law.com
                             Richard M. Acosta                  KS #23239
                             racosta@hab-law.com
                             Robert Givens                      KS #78828
                             rgivens@hab-law.com
                             Matthew R. Klose                   KS #27360
                             mklose@hab-law.com
                             Horn Aylward & Bandy, LLC
                             2600 Grand Boulevard, Suite 1100
                             Kansas City, MO 64108
                             (816) 421-0700
                             FAX: (816) 421-0899

                             Attorneys for Defendants
                             Big Blue Healthcare, Inc., d/b/a
                             Riverbend Post-Acute Rehabilitation, Gateway
                             Healthcare, Inc, and Ryan Leiker

                             -and-

                             /s/ Robert T. Adams
                             Robert T. Adams                    KS #70628
                             rtadams@shb.com
                             Michael J. Kleffner                KS #78006
                             mkleffner@shb.com
                             Mathew L. Larsen                   KS #78216
                             mlarsen@shb.com
                             Jordan A. Kane                     KS #78850
                             jkane@shb.com
                             Shook, Hardy & Bacon, L.L.P.
                             2555 Grand Boulevard
                             Kansas City, MO 64108
                             (816) 474-6550
                             FAX: (816) 421-5547

                             Attorneys for Defendants Little Blue Health
                             Holdings, LLC, The Ensign Group, Inc., and
                             Ensign Services, Inc.




                                4
       Case 2:20-cv-02316-HLT-JPO Document 1 Filed 06/26/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that the foregoing document was filed with this Court
using the Court’s electronic filing system on this 26th day of June, 2020 and that on said date a
copy was transmitted by email to counsel below:

       Rachel D. Stahle
       rachels@dollar-law.com
       Dollar Burns & Becker, L.C.
       1100 Main Street, Suite 2600
       Kansas City, Missouri 64105

       Attorneys for Plaintiff
       Melony Lutz

                                            /s/ BK Christopher
                                            Attorney




                                               5
